Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 02, 2015

The Court of Appeals hereby passes the following order:

A16D0125. FRANKLIN L. WILLIAMS v. STATE OF GEORGIA et al.

      The State obtained a forfeiture order for currency belonging to Franklin L.
Williams. The original order, issued in July 2009, was vacated and reissued in July
2015, presumably in order to give Williams the right to appeal. Rather than appealing
the ruling, Williams filed a motion to collaterally attack the ruling. The trial court
denied the motion on September 3, 2015, and Williams filed this discretionary
application on November 2, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). A party’s
failure to meet this statutory deadline deprives us of jurisdiction to consider the
application. Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). Because
Williams filed this application 60 days after entry of the order he wishes to appeal,
it is untimely. Accordingly, this application for discretionary appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/02/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.